Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE

Terminal Disclaimer
The terminal disclaimer filed 3/22/2021 has reviewed and is APPROVED.

Allowable Subject Matter

Claims 1-19 are allowed 
JP 2008-246938 discloses a method comprising preparing a base layer 12 for the flexible display substrate by applying the base layer material to a glass substrate 11 (¶37); performing a packaging process on the base layer comprising forming a plurality of cells 21c spaced apart from one another; the plurality of cells arranged on the base layer 12 and in a separate layer 21 from the base layer; laminating a process film 31 to the plurality of cells on the base layer after forming the plurality of cells, separating the process film from the glass substrate to form a plurality of flexible display substrates, wherein the process film comprises a first base film 31, wherein the preparing of the base layer, the forming of the plurality of cells, and the laminating of the process film are performed in stated order (figs 1-2, ¶38-47, 61-70).


However, the prior art does not disclose the cell(s) being between the first adhesive layer and the base layer

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748